Citation Nr: 1734486	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-09 88	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral first-degree pes planus with plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served in the Army from May 1968 to May 1970. This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Board issued a decision denying the Veteran's claim for an evaluation in excess of 10 percent. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In March 2014, the parties agreed to a Joint Motion for Remand (Joint Motion). In August 2014, the Board again denied the Veteran's claim. The Veteran appealed the decision to the Court. In August 2015, the Court granted the parties' Joint Motion, vacated the August 2014 decision, and remanded the issue to the Board.

In a September 2015 decision, the Board awarded the Veteran a 30 percent disability rating for his bilateral pes planus with plantar fasciitis. The Veteran again appealed to the Court. In November 2016, the Court found that the Board failed to address whether a March 2015 treatment record demonstrated an increase in disability and that the Board's statement of reasons and bases was inadequate for judicial review. The Court vacated the Board's decision and remanded the claim. 

The Board notes that the Veteran perfected an appeal regarding service connection multiple issues in December 2016 - service connection for skin cancer, colon cancer, chronic obstructive pulmonary disease, lymphoid tissue/nasopharynx, anxiety, depressive disorder, a sleep disorder, posttraumatic stress disorder, a prostate disorder, bilateral upper and lower extremity peripheral neuropathy, restless leg syndrome, and hypertension.  A review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues and they have not yet been certified to the Board.  As such, the Board will not accept jurisdiction over these matters at this time, but the matters will be the subject of a subsequent Board decision, if otherwise in order.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

Remand is required to obtain a current VA examination. Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016); Snuffer v. Gober, 10 Vet. App. 400 (1997). The most recent VA examination was in June 2012, over five years prior. The Veteran states that a March 2015 private treatment record establishes that his bilateral pes planus with plantar fasciitis has increased in severity given that the June 2012 VA examination found no symptoms related to pes planus or plantar fasciitis, but the March 2015 private treatment record indicated that his foot disability was symptomatic. Thus, remand is necessary to assess the current severity of the Veteran's bilateral pes planus with plantar fasciitis.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected bilateral pes planus with plantar fasciitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the current Disability Benefits Questionnaire.  In addition, the examiner must provide findings of pain and range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the service-connected bilateral pes planus with plantar fasciitis. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Furthermore, the examiner must provide an opinion regarding whether there is marked pronation of the feet versus marked deformity, at any point since 2007.  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




